The prosecuting attorney and counsel for each defendant in the above-entitled cases, tried jointly, having requested and stipulated that this court find reversible error because the record did not affirmatively disclose that the plea of guilty by each defendant was entered intelligently, understandingly and voluntarily, and in view of the decision of this court in State v. Bugbee, 161 Conn. 531, it is ordered that, in the appeal from the Appellate Session of the Circuit Court, the judgment as to each of the defendants be, and hereby is, set aside and, as to each defendant, a new trial is ordered.